Citation Nr: 1828224	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to a rating evaluation in excess of 10 percent for status post right ankle fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Department of Veterans Affairs (VA) Medical and Regional Office Center in Honolulu, Hawaii.  The Veteran has recently moved to Texas, however, it appears from the record that jurisdiction remains with the Honolulu Regional Office (RO).  

The Veteran testified at a videoconference hearing in July 2015 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic claims file.  

This case was last before the Board in October 2015 when it granted the petition to reopen the claim for entitlement to service connection for a right hip disability and remanded the underlying hip claim and the right ankle claim to the RO for further development.  The requested development has been completed and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have any chronic residuals of an in-service right hip injury.  

2.  The Veteran's status post right ankle fracture does not manifest in ankylosis, or malunion of the os calcis or astragalus, and shows no more than moderate limited range of motion.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for a rating in excess of 10 percent for status post right ankle fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, DCs 5270 through 5274 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board finds that there was substantial compliance with the October 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection 

The Veteran contends that service connection is warranted for a right hip disability.  After review of the evidence, the Board finds that the Veteran does not have a chronic disability associated with an in-service right hip injury.  Although the competent evidence establishes that he sustained a right hip injury during active duty service, the evidence also clearly establishes that the condition resolved and the Veteran developed a separate right hip disability unrelated to active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).   

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

In the present case, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if arthritis is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" such as arthritis, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As a matter of background, the Veteran testified in the July 2015 hearing that he was involved in a motorcycle accident prior to enlisting in the military and that he injured his left hip.  The Veteran's claim pertains to his right hip, which he testified was injured during a 1980 motor vehicle accident.  

The Veteran's service treatment records (STRs) document that he was involved in a motor vehicle accident in 1980 during active service.  In the related medical treatment record dated March 10, 1980, the Veteran complained of right hip pain due to the accident.  In the follow-up appointment dated March 19, 1980, the Veteran complained of continued right hip pain for which the physician recommended range of motion exercises.  The Veteran's remaining STRs are silent for complaints related to the hip injury from 1980.  

Post-service, the Veteran's treatment records document current right hip pain for which he takes pain medication and supplements.  

The Veteran was afforded a VA examination in October 2008 for his right hip.  The examiner took an X-ray of the right hip and diagnosed a normal right hip.  

The Veteran was afforded a VA examination in July 2013.  The examiner noted a diagnosis of degenerative joint disease (DJD) based on X-rays of the right hip from 2010.  The examiner was specifically asked to comment on whether the complaint of right hip pain from the 1980 motor vehicle accident was related to the Veteran's current right hip DJD.  The examiner opined that it was less likely than not that the Veteran's current right hip condition was related to the Veteran's active service, to include as a result of the motor vehicle accident in 1980.  The examiner's rationale was that after the 1980 accident there was one follow-up visit and no chronicity or continuity evidenced by additional medical treatment entries during service.  

An additional service connection opinion was provided in April 2016.  The examiner discussed the Veteran's statements that he has had continuing pain in the right hip since active service.  The examiner opined that it was less likely than not that the Veteran's right hip DJD was related to active service.  The examiner's rationale was that the Veteran's right hip was X-rayed in October 2008, showing a normal right hip.  The Veteran's right hip was X-rayed again in September 2010 and interpreted as showing mild osteoarthritis.  The examiner explained that the July 2013 diagnosis of DJD is the same as a diagnosis of osteoarthritis, a condition resulting from the natural aging process.  According to the examiner, the objective evidence of the X-rays showing a normal right hip in 2008 and then later the development of mild DJD in 2010 supports that the Veteran's DJD was less likely than not related to active service, to include the pain resulting from the 1980 accident, as pain does not cause osteoarthritis or DJD.  

The Board has considered the Veteran and his wife's lay statements, but finds the lay statements are outweighed by the medical evidence of record.  The medical evidence of record does not support a finding of a chronic residual right hip disability related to service.  The weight of the competent and credible evidence is against a finding that the claimed disability is present in this case.  Therefore, service connection must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

II.  Increased Rating 

The Veteran is currently rated at 10 percent for residuals of a broken right ankle.  The Veteran's claim for an increased rating for his right ankle disability was submitted in May2010.  

After a thorough review of the record, the Board finds that the evidence does not support entitlement to a rating in excess of 10 percent for any time during the appellate period for the Veteran's right ankle disability.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2017).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).

The Veteran's medical treatment records show regular complaints of pain associated with the service-connected right ankle disability, e.g. September 2010 VA treatment record.  

The Veteran was afforded a VA examination for his right ankle in October 2010.  The right ankle showed plantar flexion to 45 degrees and dorsiflexion to 20 degrees, with no change after repetitive motion testing.  There was no reported pain on movement.  There was no ankylosis.  The Veteran demonstrated full muscle strength to 5 out of 5 on testing.  

The Veteran was afforded a VA examination in March 2013.  The right ankle showed plantar flexion to 25 degrees and dorsiflexion to 10 degrees, with no change after repetitive motion testing.  There was pain on movement.  There was no ankylosis.  

The Veteran was afforded a VA examination in February 2016.  The examiner confirmed a continued diagnosis of osteoarthritis in the right ankle diagnosed in 2008.  The Veteran reported pain and flare-ups of the right ankle.  The right ankle showed plantar flexion to 30 degrees and dorsiflexion to 20 degrees; for repetitive motion testing the range of motion was dorsiflexion to 15 degrees and plantar flexion to 25 degrees.  The examiner noted mild lateral tenderness.  There was no ankylosis.  The Veteran demonstrated full muscle strength to 5 out of 5 on testing.  
The examiner estimated that the Veteran would experience functional loss during a flare-up from pain and fatigue, and estimated the reduced range of motion would amount to dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  The examiner described the Veteran's right ankle disability would cause a "moderate negative effect on usual occupation and daily activities due to pain and decreased mobility."  

The Veteran's right ankle disability was granted service connection under Diagnostic Code 5271.  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under diagnostic code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

The Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual instructs that an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion.  VA Adjudication Procedure Manual M21-1MR, pt. III, sub. pt. iv, ch. 4, § A.4.o.  An example of marked limitation of ankle motion is less than 5 degrees dorsiflexion or less than 10 degrees of plantar flexion.  Id.  

As DC 5270 and 5272 are based on ankylosis of the ankle, which the medical evidence does not support in this case, those DCs are inapplicable to the Veteran's right ankle disability.  

The Veteran's right ankle also is not shown by the medical evidence to have malunion of os calcis or astragalus, or astragalectomy, thus DCs 5273 and 5274 are inapplicable.  

The Veteran's right ankle disability is shown by the medical evidence of record to have limited range of motion.  The Board finds that the Veteran's right ankle has essentially been manifested by pain, swelling, and functional loss in the form of trouble walking long distances with dorsiflexion to, at worst 10 degrees, and plantar flexion to, at worst 25 degrees, or estimated plantar flexion of 20 degrees during flare-ups.  At the most recent VA examination in February 2016, the examiner stated that the Veteran's right ankle disability had a "moderate negative effect" on usual activities.  Therefore, the Board finds that the Veteran's right ankle disability more closely approximates a 10 percent rating for moderate limited motion under either DC 5271, and does not more closely approximate the next highest rating requiring a "marked" ankle disability.  

The Board notes that the Veteran's right ankle disability has a diagnosis of osteoarthritis, which can be rated under DC 5003 for arthritis.  However, the evaluation criteria for DC 5003 instruct that arthritis is rated under the criteria for limitation of motion of the specific joint involved unless noncompensable.  Here, the Veteran's right ankle disability has been rated under the appropriate criteria for limitation of motion of the ankle and is a compensable rating, as such evaluation under DC 5003 is not warranted.  38 C.F.R. § 4.71a, DC 5003.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's right ankle disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for a right hip disability is denied.  

Entitlement to a rating evaluation in excess of 10 percent for status post right ankle fracture is denied.  




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


